NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                    No. 10-1817
                                   ____________

                         UNITED STATES OF AMERICA,

                                         v.

                               WILLIAM FRAZIER
                                a/k/a Rich Moore

                               WILLIAM FRAZIER,
                                           Appellant
                                 ____________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE
                       (D.C. Crim. No. 99-cr-00007-001)
                District Judge: Honorable Joseph J. Farnan, Jr.
                                ____________

                    Submitted Under Third Circuit LAR 34.1(a)
                                March 17, 2011
                                 ____________

             Before: BARRY, CHAGARES and ROTH, Circuit Judges

                          (Opinion Filed: March 24, 2011)
                                  ____________

                                     OPINION
                                   ____________

BARRY, Circuit Judge

     William Frazier was convicted in July 1999 of two counts of distributing cocaine
base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), and (b)(1)(B). He presently is

serving two consecutive life terms. The District Court denied Frazier’s motion, pursuant

to 18 U.S.C. § 3582(c)(2), to reduce his sentence based on the retroactive amendment of

sentencing guidelines which lowered base offense levels for certain quantities of crack

cocaine. See U.S.S.G. App. C, Amends. 706 & 713. Frazier appeals. We will affirm.

                                      I. Background

       Writing primarily for the parties, and because two of our cases have squarely

addressed and resolved the issue that Frazier presents, our discussion will be brief.

       Frazier’s conviction stemmed from two sales to a D.E.A. informant, eight days

apart, of crack cocaine weighing 32.5 and 53.5 grams. The District Court sentenced him

to two consecutive life terms because he had two prior felony drug convictions, and the

government had sought enhanced mandatory minimum sentencing and career offender

classification. See 21 U.S.C. § 851; U.S.S.G. § 4B1.1. His conviction pursuant to § 841

(b)(1)(A) prescribed a life sentence, while both § 841(b)(1)(B) and his career offender

status—with an offense level of 37 and a criminal history category of VI—permitted one.

       In September 2008, Frazier filed a pro se motion for sentence reduction pursuant

to 18 U.S.C. § 3582(c)(2). Counsel later filed a similar motion, and in March 2010 the

District Court denied both motions, noting that Frazier’s sentence turned on his career

offender classification and on a statutory mandatory minimum term of life imprisonment.

On appeal, it is undisputed that in light of United States v. Doe, 564 F.3d 305 (3d Cir.


                                             2
2009), and United States v. Mateo, 560 F.3d 152 (3d Cir. 2009), the Court properly held

that Frazier’s argument for sentencing reduction fails. Frazier, however, is pursuing this

appeal to preserve his right to petition for certiorari in the Supreme Court of the United

States.

                           II. Standard of Review and Discussion

          The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We exercise

jurisdiction pursuant to 28 U.S.C. § 1291. “We review de novo a district court’s

interpretation of the Guidelines.” Mateo, 560 F.3d at 154 (citation omitted). Although a

district court’s interpretation of 18 U.S.C. § 3582(c) is subject to plenary review, Doe,

564 F.3d at 307 n.2, we “review a court’s ultimate decision whether to grant or deny a

defendant’s motion to reduce sentence under § 3582(c)(2) for abuse of discretion.”

Mateo, 560 F.3d at 154 (reference omitted).

          Mateo and Doe compel the resolution that we reach here. Mateo held that the

revision of the crack cocaine guidelines is irrelevant where, as here, an appellant’s

sentence reflects not the applicability of offense-specific guidelines—such as those for

crack—but, rather, the applicability of the career offender provision of § 4B1.1, which

trumps an otherwise-applicable offense level where the latter is lower than that provided

for by § 4B1.1. 560 F.3d at 154-55; see also United States v. Flemming, 617 F.3d 252,

257 (3d Cir. 2010) (“a career offender, who received no downward departures and was

sentenced within the Career Offender Guidelines range, [i]s not eligible for a reduction in


                                              3
sentence even though his base offense level under the Crack Cocaine Guidelines had been

subsequently lowered by Amendment 706.”). Because “Amendment 706 does not affect

[Frazier’s] applicable sentencing range, … § 3582(c)(2) does not authorize a reduction in

his sentence.” Mateo, 560 F.3d at 155.

       Likewise, where a mandatory minimum sentence, such as appears in the enhanced

penalty provision of 21 U.S.C. § 841 (b)(1)(A), “subsume[s] and displace[s an] … initial

Guideline range[],” such a sentence is “not affected by Amendment 706.” Doe, 564 F.3d

at 312. Given Frazier’s prior record, the second count of conviction statutorily mandated

a life sentence, which is not displaced by the revised crack cocaine guidelines.

                                     III. Conclusion

       Mateo and Doe were correctly applied in this case. The fact that Frazier is

imprisoned for life for selling crack cocaine in amounts that can carry less severe

punishment now than when he was convicted may give one pause, but 18 U.S.C. §

3582(c) permits the modification of a sentence only in very limited circumstances, not

present here.1 Accordingly, we will affirm the judgment of the District Court.


   1
     A defendant in Frazier’s position would not today receive a mandatory life sentence,
because the present version of 21 U.S.C. § 841(b)(1)(A) mandates life imprisonment for
offenders with two or more prior felony drug convictions whose triggering offense
involves 280 or more grams of crack. The count of conviction in Frazier’s case charged
under § 841(b)(1)(A) involved 53.5 grams of crack. Thus, under current law, both of
Frazier’s sales would be governed by § 841(b)(1)(B). However, not only does this not
implicate a possible modification under 18 U.S.C. § 3582(c), but where a defendant has
two prior felony drug convictions, selling crack in quantities such as Frazier did—
whether considered when he was convicted, or now—would permit a sentencing court to
impose life imprisonment under § 841(b)(1)(B).
                                             4